Plaintiff in error, Ralph Jones, was convicted of a violation of the prohibition law, and on the 30th day of June, 1910, was sentenced to pay a fine of fifty dollars and be confined in the county jail for a period of thirty days. The petition in error and case-made were not filed in this court until the 29th day of October, 1910, more than one hundred and twenty days from the date the judgment was rendered. The Attorney General has filed a motion to dismiss the appeal for the reason that the appeal was not perfected in this court within the time allowed by law. The motion is sustained, and the appeal accordingly dismissed.